Title: To Alexander Hamilton from Oliver Wolcott, Junior, 6 June 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. DC. Off June 6th 1792
Sir

The following occurrence has happened in relation to which I request your opinion.
Matthias Huysinga Misschert in pursuance of a power of Attorney from Theodosus Gerhardus Bosch of Utrecht, has subscribed to the Loan proposed by Congress about seventy thousand Dollars of Registered Debt, for which he requests Certificates of Funded Debt in the name of the said Bosch.
Previously to the time of subscription, the Credits of Bosch on the books of the Treasury had been attached at the suit of Paulus Kok.
The question on which your opinion is requested is, whether the nature of Boschs credit with the United States can be changed while the claim of Kok is pending?
Yr hum &c
HonbleA. Hamilton Esq
